UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD LASHAWN LOCKHART,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00359-RJC-1)


Submitted:   March 31, 2015                 Decided:   April 7, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald        Lashawn       Lockhart           pled       guilty       to     unlawfully

possessing    a     firearm      as    a     felon,         in   violation       of    18    U.S.C.

§§ 922(g)(1), 924(e) (2012).                     Based on his 2002 convictions for

multiple     armed      robberies          and        assaults,         the     district         court

sentenced Lockhart under the Armed Career Criminal Act (“ACCA”)

and imposed 180 months of imprisonment, the statutory minimum

pursuant     to    §    924(e).         On       appeal,         Lockhart       challenges         the

constitutionality of the ACCA as applied to him.                                We affirm.

       “We   generally         review        a        defendant’s        challenge          to    the

constitutionality         of     a    statute         de    novo.”        United       States          v.

Hager, 721 F.3d 167, 182 (4th Cir. 2013), cert. denied, 134 S.

Ct. 1936 (2014).          “However, when the issue is not presented to

the district court, . . . then we review for plain error.”                                       Id.

       We conclude that three of Lockhart’s arguments were not

raised in the district court and, thus, are reviewable only for

plain error.        Id.; see United States v. Lynn, 592 F.3d 572, 579

n.4 (4th Cir. 2010).                 First, Lockhart argues that the ACCA’s

objective    —     incapacitating          offenders             until    the    age    at       which

their criminal careers normally end — could be achieved in his

case    without        application         of         the    ACCA’s      15-year        mandatory

minimum.          Second,      he     contends          that      his     ACCA       sentence          is

disproportionate to his underlying crime because he was never

afforded the intervening periods of incarceration between his

                                                  2
predicate convictions, which, he claims, are necessary to make

imposition of a recidivist statute, like the ACCA, fair.                                Third,

Lockhart claims that, pursuant to the Second Amendment and the

affirmative defense of justification, he had a legitimate right

to possess the firearm in certain circumstances and that the

ACCA impeded that right.

       To establish plain error, Lockhart must show that:                               (1) an

error    occurred;      (2)    the     error        was    plain;     and     (3) the    error

affected his substantial rights.                         Henderson v. United States,

133 S. Ct. 1121, 1126 (2013); United States v. Price, 777 F.3d

700, 711 (4th Cir. 2015).                 Even if Lockhart makes the required

showing, correction of the error lies within our discretion,

which    we    exercise    only      if    “the       error     seriously      affects      the

fairness,       integrity         or       public          reputation         of      judicial

proceedings.”           Henderson,        133       S.    Ct.    at     1126-27    (internal

alterations, citations, and quotation marks omitted).

       “To be plain, an error must be clear or obvious,” such as

when    “the   settled     law    of      the       Supreme     Court    or    this   circuit

establishes      that     an   error      has       occurred.”          United     States    v.

Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir. 2014) (internal

quotation marks omitted).                 Because Lockhart has pointed to no

decision from this court or the Supreme Court concluding that

the ACCA is unconstitutional when applied to circumstances, or

challenged by arguments, such as his, he has not demonstrated

                                                3
that the district court’s application of the ACCA was clear or

obvious    error.       Thus,    Lockhart       has   not   met    his     burden   to

demonstrate plain error.

       Only one of Lockhart’s claims was properly presented to the

court below, and we review it de novo.                 Hager, 721 F.3d at 182.

Lockhart argues that the ACCA, when applied to a defendant who,

like    him,   served    no     intervening      sentence       between     predicate

convictions, is overinclusive because it incapacitates offenders

who are not career criminals, as traditionally defined in other

recidivist statutes.           To the extent Lockhart believes the ACCA

must withstand heightened or intermediate scrutiny, that belief

is erroneous.       United States v. Inglesi, 988 F.2d 500, 503 (4th

Cir. 1993) (citing Chapman v. United States, 500 U.S. 453, 464-

65 (1991)).       When reviewing challenges of this nature to the

ACCA’s classification scheme, we inquire whether the “statute

makes     an   irrational       classification,        unrelated     to      a   valid

government purpose.”           United States v. Presley, 52 F.3d 64, 68

(4th    Cir.   1995).     We    conclude       that   the   ACCA’s   inclusion      of

repeat     offenders     —     such   as       Lockhart     —     whose     predicate

convictions      are    not     separated       by    intervening         periods   of

incarceration in its classification of armed career criminals is

neither irrational nor unrelated to a valid government purpose.

See id.; cf. Rummel v. Estelle, 445 U.S. 263, 284-85 (1980).



                                           4
     We therefore affirm the judgment of the district court.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5